DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a rotor comprising: a rotor core; first magnetic poles disposed on the rotor core in spaced relation to one another in a circumferential direction along a periphery of the rotor core, each of the first magnetic poles including a permanent magnet and having a first polarity provided by the permanent magnets; and second magnetic poles formed in a circumferential direction spaced apart along the periphery in the rotor core, each of the second magnetic poles being between the permanent magnets that are adjacent to one another, the second magnetic poles being salient poles having a polarity different from the first polarity, wherein a radial center of the rotor core is a center, a line connecting the center and a first edge of a radially outer side of each of the permanent magnets and a line connecting the center and a second edge of the radially outer side of each of the permanent magnets form an angle ϴom, a line connecting the center and a first edge of a radially inner side of each of the permanent magnets and a line connecting the center and a second edge of the radially inner side of each of the permanent magnets form an angle ϴim, a line connecting the center and a first edge of a radially outer side of each of the salient poles and a line connecting the center and a second edge of the radially outer side of each of the salient poles form an angle ϴos, a line connecting the center and a first edge of a radially inner side of each of the salient poles and a line connecting the center and second edge of the radially inner side of each of the salient poles form an angle is, the angle ϴim and the angle ϴis satisfy the relation ϴim>ϴis, and the angle ϴom and the angle ϴos satisfy the relation (ϴom×1.1) > ϴos > (ϴom×0.9) that includes a value in which cogging torque is minimized.

	Claims 3-9 are allowable for their dependency on claim 1.
	None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834